     Case 4:20-cr-00525 Document 16 Filed on 11/22/20 in TXSD Page 1 of 6




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
V.                                           §     CRIMINAL NO. H-20-525
                                             §
ARAEL DOOLITTLE                              §


                 OPPOSED MOTION TO REVOKE ORDER
                  SETTING CONDISTIONS OF RELEASE

      COMES NOW, the United States of America, by and through the United

States Attorney for the Southern District of Texas, Ryan K. Patrick and undersigned

Assistant United States Attorney and files the following motion:


                            I.    Procedural History


      Arael Doolittle was indicted on October 22, 2020, charged with wire fraud

(18 U.S.C. 1343) and engaging in monetary transactions in criminally derived funds

(18 U.S.C. 1957). (Doc. 1). Doolittle was arrested and made his initial appearance

on October 29, 2020. Doolittle was released on a $30,000 bond secured by his wife

as a co-signer. (Doc. 9). Both Doolittle and his wife signed the Appearance Bond

on October 29, 2020.




                                         1
     Case 4:20-cr-00525 Document 16 Filed on 11/22/20 in TXSD Page 2 of 6




                 II. VIOLATION OF CONDITION OF RELEASE


      Doolittle represented to Pretrial Services during the pretrial interview that he

would continue to reside in his Houston residence with his wife of 35 years and two

adult children if he were released on bond. It is a condition of Doolittle’s bond that

he would advise the court or Pretrial Services in writing before making any change

of residence or telephone number. (Doc. 10, condition 3).

      After being released from custody on October 29, 2020, Doolittle did not

return to his residence in Houston, Texas as he represented to the court he would.

He has been living at the San Luis Resort in Galveston, Texas since his arrest in

October. The suite was rented under the name of Jose Martinez and the room and

incidentals were charged to a credit card in the same name.

      Doolittle’s wife, and surety on his bond, was interviewed by the FBI on

November 16, 2020. Mrs. Doolittle confirmed that she has not seen Doolittle since

his release from jail, and that he has not been residing at their home since his release.

      On October 28, 2020, the day prior to Doolittle’s arrest on these charges, FBI

agents went to Doolittle’s home to execute the arrest warrant. Doolittle was not

present at the residence. His wife and son told agents that Doolittle had not been

home for a couple of weeks and they understood from Doolittle that he was in south

Texas. At the FBI’s request, his family attempted to contact Doolittle through his

cell phone but were unable to make direct contact with Doolittle. The FBI agent also

                                           2
     Case 4:20-cr-00525 Document 16 Filed on 11/22/20 in TXSD Page 3 of 6




attempted to get Doolittle to respond to his calls and text messages, beginning just

after 7:00 am on October the 28th.

      When he was unable to make telephone contact with Doolittle, the agent

contacted an attorney who appeared to be a civil or business attorney for Doolittle.

The agent spoke with the lawyer just after 11:00 am on the 28th and notified the

attorney of the warrant for Doolittle’s arrest. Ultimately Doolittle answered a

telephone call from the FBI on October 28, 2020 at approximately 12:35pm and was

informed there was a warrant for his arrest. Doolittle told the FBI agent that he was

five or six hours from Houston, in south Texas near the border with Mexico. Based

upon that representation, the FBI agent agreed to let Doolittle turn himself in on the

29th at the FBI office in Houston. Doolittle did turn himself in the morning of

October 29, 2020.

      Information has recently been developed that Doolittle had been staying at the

San Luis Resort in Galveston, Texas prior to his arrest. Doolittle was not in south

Texas as he stated to the FBI but was on Galveston Island when he mislead the agent

as to his whereabouts on October 28th.

      Doolittle was scheduled to have a virtual home assessment with his Pretrial

Services supervising officer Kandis Bell on November 20, 2020. The meeting with

pretrial services was scheduled to take place at 1:00pm by video. Agents from the

United States Secret Service (USSS) were present at Doolittle’s Houston residence


                                          3
     Case 4:20-cr-00525 Document 16 Filed on 11/22/20 in TXSD Page 4 of 6




at 1:00 pm on the 20th but Doolittle was not home. Doolittle informed Ms. Bell in a

telephone call that he was running about 30 minutes late.

      Just before 2:00 pm on November 20th, Doolittle arrived at his residence and

was arrested by Secret Service agents. The USSS arrested Doolittle on a federal

arrest warrant based upon new fraud charges stemming from criminal activity which

occurred subsequent to the activity alleged in this indictment, but prior to Doolittle’s

arrest on the charges in this case.

                               III.   Statutory Authority

      The United States seeks a warrant of arrest and requests a hearing on this

Motion to Revoke Pretrial Release, pursuant to Title 18, United States Code, Section

3148(b).

      Section 3148 (b) provides that a judicial officer shall enter an order of

revocation of a previous release order if, after a hearing, the judicial officer

      (1) finds that there is-
          (B) clear and convincing evidence that the person has violated any
           other condition of release; and

      (2) finds that-
         (A) based on the factors set forth in section 3142(g) of this title, there is
         no condition or combination of conditions of release that will assure that
         the person will not flee or pose a danger to the safety of any other person
         or the community; or

           (B) the person is unlikely to abide by any condition or combination of
           conditions of release.

       Prior to entering an order of revocation, section 3148(b)(1)(B) requires a
                                           4
     Case 4:20-cr-00525 Document 16 Filed on 11/22/20 in TXSD Page 5 of 6




finding based on clear and convincing evidence that the defendant has violated any

condition of release. However, the finding under section 3148(b)(2)(B) that the

defendant will not abide by any conditions of release need only be by a

preponderance of the evidence. United States v. Aron, 904 F.2d 221, 224 (5th Cir.

1990) (finding that a defendant will not abide by any conditions of release may be

established by a preponderance of the evidence.) A finding that Doolittle will not

abide by any condition or combination of conditions of release is itself a sufficient

statutory basis to revoke his bond and enter an order of detention. United States v.

Capps, 2020 WL 1676318 *4 (N.D. Tex. April 6, 2020).


                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             UNITED STATES ATTORNEY

                                       By:     /S/ Melissa J. Annis
                                             Melissa J. Annis
                                             Assistant United States Attorney



                        CERTIFICATE OF CONFERENCE

      Counsel for Defendant Arael Doolittle, William Underwood, was contacted
was contacted on November 22, 2020 regarding this motion and has stated he is
opposed.
                                              /S/ Melissa J. Annis
                                           Melissa J. Annis
                                           Assistant United States Attorney



                                         5
 Case 4:20-cr-00525 Document 16 Filed on 11/22/20 in TXSD Page 6 of 6




                      CERTIFICATE OF SERVICE

   A true and correct copy of the United States Motion to Revoke Defendant
Doolittle’s Pretrial Release was E-mailed to William Underwood, counsel for
Arael Doolittle, and United States Pretrial Services, on the 22nd day of
November, 2020.

                                           s/ Melissa J. Annis
                                        Melissa J. Annis
                                        Assistant United States Attorney




                                    6
